DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 04-29-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1-6, 9, and 10 has/have been amended, and claim(s) 1-10 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1, Gogl discloses a memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232); and at least one memory unit (see annotated image of Gogl Fig 4B below), each memory unit comprising: 
a plurality of memory cell groups (see annotated image of Gogl Fig 4B below), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ); at least one bit line; 
a plurality of row word lines (see Gogl Fig 4B Ref 210); and 
a plurality of row switches (see Gogl Fig 4B Ref 206), each of the row switches having a control terminal coupled to one of the plurality of row word lines (see Gogl Fig 4B Ref 210); wherein 
in each memory unit, the memory cells are controlled by the row word lines and the word lines (see Gogl Cols 6-8 Lines 63-3), wherein 
the memory cells in each memory cell group of each memory unit is controlled by one of the row word lines (see annotated image of Gogl Fig 4B below),
the memory cells in each memory cell group of each memory unit are controlled by different row word lines from the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B below).

Gogl does not appear to disclose a column word line; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line;
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups, 
the memory cells are controlled by the column word line; and 
each memory cell group of each memory unit are controlled by one of the row word lines and the same column word line as the memory cells in other memory cell groups in the same memory unit.

Kyung discloses a column word line (see Kyung Fig 2 Ref LY); 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122);
each of the column switches and each of the row switches are coupled in series between the at least one bit line and the plurality of memory cells of one of the memory cell groups (see annotated image of Gogl Fig 4B and Kyung Fig 2 below), and
the memory cells controlled by the column word line (see annotated image of Gogl Fig 4B and Kyung Fig 2 below); and
each memory cell group of each memory unit are controlled by one of the row word lines and the same column word line as the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B and Kyung Fig 2 below).

















    PNG
    media_image1.png
    940
    936
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    1056
    951
    media_image2.png
    Greyscale




It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

As to claim 6, Gogl discloses memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232); and 
a plurality of memory units (see annotated image of Gogl Fig 4B above), each of the plurality of memory units comprising:
a plurality of memory cell groups (see annotated image of Gogl Fig 4B above), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ); 
at least one bit line (see annotated image of Gogl Fig 4B above); wherein 
the plurality of memory units form a memory block (see Gogl Fig 1B), wherein 
in each memory unit, the memory cells are controlled by the row word lines (see annotated image of Gogl Fig 4B above) and the word lines, wherein 
the memory cells in each memory cell group of each memory unit are controlled by one of the row word lines, wherein
the memory cells in each memory cell group of each memory unit are controlled by the row word lines in the same memory unit (see annotated image of Gogl Fig 4B above),

the memory cells in each memory cell group of each memory unit are controlled by different row word lines from the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B above).

Gogl does not appear to disclose a column word line; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line, a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line;
and the column word lines of the plurality of memory units are grouped to control the column switches of the memory block respectively;
the memory cells are controlled by the column word line; and
the memory cells in each memory cell group of each memory unit are controlled by one of the row word lines and the same column word line as the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B below).

Kyung discloses a column word line (see Kyung Fig 2 Ref LY);
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122), a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
and the column word lines of the plurality of memory units are grouped to control the column switches of the memory block respectively (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
the memory cells are controlled by the column word line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above); and
the memory cells in each memory cell group of each memory unit are controlled by one of the row word lines and the same column word line as the memory cells in other memory cell groups in the same memory unit (see annotated image of Gogl Fig 4B and Kyung Fig 2 above).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 

The 112 rejection appear to be overcome. The prior art has been reinterpreted so as to make obvious the amended language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824  - 05/20/2022